MacIntyre, J.,
dissenting. The State contends that the evidence discloses that Mollie Hudson’s (the woman whose property was alleged to have been taken) mind was bad, she being some eighty years of age, that she was incapable of making an agreement with the defendant, that she knew no value, and would frequently walk around the neighborhood and be unable to find her way back home; that she was physically unable to attend court. The defendant was charged with simple larceny in that he took a sewing-machine and two quilts. The defendant, by the newly discovered evidence, is seeking to show that Mollie Hudson was examined and has the mentality of a person ten years old; that she admits that the machine and quilts were not stolen from her, but that she was “tricked out of them” in a manner that involved the passing of the title and not the possession merely. Under the peculiar facts of this case I think that the defendant should have a new trial, in order that both the State and the defendant might have a full and fair opportunity to show the mentality or non-mentality of Mollie Hudson, as this point is vital under the evidence of this case. Armstrong v. State, 48 Ga. App. 842 (174 S. E. 143).